 


113 HR 4721 IH: To amend the Internal Revenue Code of 1986 to encourage charitable contributions of real property for conservation purposes by Native Corporations.
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4721 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2014 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to encourage charitable contributions of real property for conservation purposes by Native Corporations. 
 
 
1.Encouragement of contributions of capital gain real property made for conservation purposes by Native Corporations 
(a)In generalParagraph (2) of section 170(b) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Qualified conservation contributions by certain Native Corporations 
(i)In generalAny qualified conservation contribution (as defined in subsection (h)(1)) which— 
(I)is made by a Native Corporation, and 
(II)is a contribution of property which was land conveyed under the Alaska Native Claims Settlement Act,shall be allowed to the extent that the aggregate amount of such contributions does not exceed the excess of the taxpayer’s taxable income over the amount of charitable contributions allowable under subparagraph (A). 
(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation of clause (i), such excess shall be treated (in a manner consistent with the rules of subsection (d)(2)) as a charitable contribution to which clause (i) applies in each of the 15 succeeding years in order of time. 
(iii)DefinitionFor purposes of clause (i), the term Native Corporation has the meaning given such term by section 3(m) of the Alaska Native Claims Settlement Act. 
(iv)Valid existing rights preservedNothing in this provision shall be construed to modify the existing property rights validly conveyed to Native Corporations under the Alaska Native Claims Settlement Act.. 
(b)Conforming amendmentSection 170(b)(2)(A) of such Code is amended by striking subparagraph (B) applies and inserting subparagraphs (B) or (C) apply. 
(c)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2013. 
 
